Hill, J.
1. The court did not err in overruling the general demurrer to the petition, for the reason assigned, that the petition did not allege that the property of the bankrupt was not sufficient to pay his creditors in full. The petition did allege that at the time of making the transfer the bankrupt was insolvent, and that allegation was sufficient to withstand a general demurrer.
2. The defendants demurred specially to the petition as amended, on the ground that it did not allege or set out therein the names of any creditor or creditors of James H. Battle at the time of the execution of the deed of assignment made by James H. Battle to Mrs. Louise Battle Whiteley. Seld, that the petition • should have set out the names of the creditors of James H. Battle, and that the court erred in not sustaining that ground of the special demurrer.
3. As the court erred in overruling the special demurrer, all subsequent proceedings were nugatory.

Judgment reversed.


All the Justices concur.

L. D. McGregor, for plaintiffs in error.
J. P. Wilhoit and M. L. Felts, contra.